Mabshall, J.
(concurring). This case seems to be a simple one. The vital question is plainly answered by familiar decisions of this court and of the supreme court of Michigan, by sixty years and more of practical construction *143and by tbe very language of tlie constitutional grant of power to circuit courts. Therefore I am moved to make an effort to eliminate that which seems unnecessary and may be diverting and confusing, and point out the conclusive reasons upon which I understand the decision here rests.
Jackson v. State, 92 Wis. 422, 66 N. W. 393; Buttrick v. Roy, 72 Wis. 164, 39 N. W. 345, and similar cases are cited, holding that the scope of the writ of error, denial of which was prohibited by the constitution, is the same as at common law.
Why trouble ourselves about whether territorial courts which had trial jurisdiction, somewhat similar to that of our circuit courts, had authority to issue writs of error % It is the. prohibition of the writ which the constitution deals with, not prohibition as to any particular court. The cited cases deal with the scope of the writ, of which there is no question here, and concern only the writ as issued by this court. So, much discussion in the briefs of counsel and in the main opinion might' well have been .omitted. It rather tends to divert and confuse than enlighten.
It is said the language granting authority to circuit courts to issue writs does not mention the one in question. That is rather misleading without a companion suggestion that there is the same omission in the grant to this court, though power of the latter to issue such writs is unquestioned. It seems evident that the omission, by itself, has no significance. The general language, common to both grants, is appropriate to exclude or include writs of error, according to the function of the grant. Eliminating the environment of the two unimportant matters stated, this case comes down to a very narrow compass.
The constitutional provision that the writ of error shall not be prohibited, is a limitation on legislative power, and no infraction of it is involved here.
Can the writ of error be issued by any other court than *144this, — or even from tliis in case of the right of appeal existing, — to secure a retrial or other review ? is a different question. In respect to the major part of the question suggested, from an original standpoint, there might be some uncertainty; but the circumstance of our judicial system having been in existence upwards of sixty years without the writ of error having been considered an instrumentality of circuit courts, may well be taken, as conclusive in the negative, by practical construction, and that' the constitutional prohibition refers to use by this court and legislation to prevent it.
Since the grant to this court, by necessary implication, as has always been held, includes the right to use the writ of error in its ancient field, it must be seen that it' was such power the prohibition ivas designed to guard. As the grant of power t'o the circuit court was evidently intended to be comprehensive, including all authority to be exercised and excluding all other power, unless the defined measure of it includes, to issue “writs and t'o hear and determine the same,” in the words of the grant to this court, the power does not exist. The power is thus defined:
“The circuit courts shall have . . . appellate jurisdiction from all inferior courts and tribunals, and a supervisory control over the same. They shall also have the power to issiie writs of habeas corpus, mandamus, injunction, quo warranto, certiorari, and all other writs necessary to carry into effect their orders, judgments and decrees, and to give them a general control over inferior courts and jurisdictions.” Sec. 8, art. VII, Const.
That no instrumentality was -given this court, by the constitution for exercising appellate jurisdiction was decided in Att'y Gen. v. Railroad Cos. 35 Wis. 425, 521, and State ex rel. Milwaukee Med. College v. Chittenden, 127 Wis. 468, 508, 107 N. W. 500, in harmony with early adjudications in Michigan, holding that sugIi jurisdiction must wait upon legislative action giving the right of appeal and providing-machinery for its exercise.
*145In Sullivan v. Haug, 82 Mich. 548, 557, 46 N. W. 795, the Michigan court decided, as it had many times before commencing with People ex rel. Jeschly v. Police Justice, 7 Mich. 456, that
“When . . . the constitution clothed the circuit courts with appellate jurisdiction, it used that term in its known signification. It referred to such cases as the legislature should provide for appealing and retrial in the circuit court. As there is no writ of appeal, or process by which the circuit court can bring the cause up from the inferior court for a retrial, it is evident that this provision of the constitution contemplated legislative action in order to bring the cause within the jurisdiction of the circuit court to retry.”
Now the question of whether the constitutional grant, in general language, to use writs, includes that of error, or any other in aid of appellate jurisdiction, is ruled in the negative -by the very language of the grant, by Att’y Gen. v. Railroad Cos., supra, and State ex rel. Milwaukee Med. College v. Chittenden, supra. The grant to circuit courts was to issue writs “to carry into effect their orders, judgments and decrees, and give them a general control over inferior courts and jurisdictions,” in other words, as said in Att’y Gen. v. Railroad Cos., as an “appurtenance to their original jurisdiction.” . ’The grant to this court' was to issue writs “and to hear and determine the same.” Note that the grant to the former was for the purpose of exercising original jurisdiction while the grant to the latter is general, no use being mentioned. Thus, in the one, the use is defined and excludes appellate jurisdiction, while in the other it is not defined except by the scope of the writ. In Att’y Gen. v. Railroad Cos., supra, speaking of the distinction between the grant to circuit and that to this court, it was said that the grant to the former was for the purpose of affording instrumentalities for exercising original jurisdiction, while the grant to the latter was for jurisdiction. Note the language: “The writs are given to the circuit court as an appurtenance to their general *146original jurisdiction, to this court for jurisdiction. Those courts take the writ's with unlimited jurisdiction of them, because they have otherwise general original jurisdiction.”
To recapitulate, laying aside what might be held, if the question presented were new, that the framers of the constitution olid not intend to confer or recognize the existence of power in the circuit courts to use the writ of error, is ruled in the affirmative by more than sixty years of practical construction ; that they did not intend to grant to circuit courts power to use the writ of error as an incident of appellate jurisdiction, is ruled by the express words of the constitution limiting the use of writs to that of instrumentalities for the exercise of original jurisdiction, by the previous decisions of this court referred to, declaring and applying the law, and the decisions of the state from which our constitutional provisions on the subject were taken.
WiNSLow, O. J. I concur in the opinion of Mr. Justice MARSHALL.